Citation Nr: 0814575	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-41 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for sleep apnea to include 
shortness of breath, difficulty breathing and recurrent 
respiratory infections as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk





INTRODUCTION

The veteran served on active duty from December 1986 to July 
1987 and November 1990 to May 1991.  The veteran served in 
the Southwest Asia theater of operations from December 1990 
to April 1991 in support of operation Desert Shield/Desert 
Storm.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board notes that the issue of service connection for 
fibromyalgia was previously on appeal.  However, a January 
2007 rating decision awarded service connection for that 
disorder, and considered symptoms of fatigue in assigning a 
compensable evaluation.  Thus, the only issue remaining on 
appeal is listed on the cover page.  


FINDING OF FACT

1.  Sleep apnea was not shown in service or for many years 
thereafter, and is not related to an incident of service.

2.  A chronic respiratory disorder other than sleep apnea was 
not shown in service, nor are there objective indicators of 
present disability. 
 

CONCLUSION OF LAW

A chronic respiratory disorder, including sleep apnea was not 
incurred in or aggravated by active service, nor may service 
connection for an undiagnosed respiratory disorder be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The veteran responded that he had no other evidence to 
submit.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some of 
the veteran's service treatment records, and post service 
treatment records and examination reports.  The RO attempted 
to locate the veteran's service treatment records through 
official sources.  The veteran was given notice of these 
unsuccessful attempts to locate his records in letters dated 
in November 2002 and July 2003.  The veteran responded in a 
letter dated August 2003 that his symptoms did not appear 
during his time in the Persian Gulf and any medical records 
located from that time period would not indicate any relevant 
symptomatology.  The veteran further asserted that his 
symptoms did not begin until 4-5 years after his service in 
the Gulf, which is also reflected in the private treatment 
records received from Dr. S.  Moreover, in December 2002, 
February 2005, and April 2006 correspondences, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any question as to 
an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA is also authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011. 38 C.F.R. § 3.317 
(2007).  Compensation is payable under these provisions if by 
history, physical examination, and laboratory tests the 
disability cannot be attributed to any known clinical 
diagnosis.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply. VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 
2001).  A qualifying chronic disability means a chronic 
disability resulting from an undiagnosed illness; or a 
medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms, such as chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other disability determined by VA to meet these criteria; 
or any diagnosed illness found by VA to warrant a presumption 
of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317. 

"Objective indications of a qualifying chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(3) (2007).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims service connection for breathing problems, 
to include recurrent respiratory infections.  As noted in the 
Introduction, the majority of service treatment records are 
unavailable.  However, the veteran reported that he did not 
experience his symptoms in service.  Rather, such arose 4 to 
5 years after service.  

His private treatment records note the veteran was treated 
for an upper respiratory infection in April 2000.  He was 
given Amoxicillin.  He was treated for rhinitis and sinusitis 
in July 2001.  In December 2002 he was seen for a cough and 
congestion of 5 to 6 days duration.  He was diagnosed with an 
upper respiratory infection and given Amoxicillin.  He was 
seen in January 2003 for a sinus infection.  In October 2003 
he underwent a stress test in which he exercised for 15 
minutes, getting a maximum heart rate of 192, with no mention 
of any respiratory difficulties.  In November 2003, he was 
seen for a fever and cough.  Diagnoses included sinusitis and 
bronchitis.

VA pulmonary function studies in July 2002 revealed normal 
air flow.  A December 2003 VA examination noted the veteran 
reporting intermittent and transient shortness of breath on 
tying his shoes or on exposure to air fresheners, dust, etc.  
Physical examination revealed that his lungs were clear to 
auscultation bilaterally.  His lung fields were clear on a 
December 2003 chest x-ray.  Sleep apnea studies were 
recommended.  As to shortness of breath, the examiner 
indicated there was no diagnosis established.  A sleep study 
conducted in March 2004 diagnosed mild obstructive sleep 
apnea.

An April 2005 VA examination report noted that the veteran's 
lungs were clear to auscultation without wheezes, rales, or 
rhonchi.  The only respiratory diagnosis provided was 
obstructive sleep apnea.  

After review, the Board finds that service connection is not 
warranted for a chronic respiratory disorder.  The veteran 
concedes that his respiratory complaints began after his 
discharge from service.  His private records reveal treatment 
for acute respiratory infections occurring on average of 1 to 
2 times per year, with resolution of symptoms following 
treatment.  There is nothing indicating his acute infections 
are related to service, and there is no evidence of a 
current, chronic respiratory disorder.  In this regard, chest 
x-ray and pulmonary function studies are normal.  There are 
no objective indicators of a chronic, undiagnosed respiratory 
disorder.  The veteran's symptoms noted in the medical 
evidence have been attributed to known diagnoses of upper 
respiratory infection, bronchitis, sinusitis, rhinitis, and 
sleep apnea.  To date, the Secretary has not determined that 
any such disorder warrants a presumption of service 
connection under 38 U.S.C.A. § 1117.  

In summary, the veteran concedes he did not have a 
respiratory disorder in service, or for several years 
thereafter and there is no competent medical evidence showing 
a chronic respiratory disorder other than sleep apnea.  
Moreover, none of the medical evidence suggests a 
relationship between his sleep apnea and service.  Thus, 
service connection is not established.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, including sleep apnea, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


